Citation Nr: 1727447	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for partial left knee arthroplasty with history of degenerative arthritis, associated with residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, since February 1, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Montgomery, Alabama.

The Veteran appealed, and in September 2010 and January 2013, the Board remanded the claim for additional development.  In May 2015 the Board remanded the claim to the RO/AMC for review and preparation of a supplemental statement of the case (SSOC).  The May 2015 remand has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was assigned a 10 percent disability rating from July 20, 2006 to December 1, 2008.  From December 2, 2008 to January 31, 2010 a 100 percent disability rating was assigned.  As of February 1, 2010, a 30 percent disability rating was assigned.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the issue of an initial rating in excess of 10 percent for the Veteran's left knee disability prior to December 2, 2008 was finally adjudicated in a September 2010 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of February 1, 2010, the Veteran's partial left knee replacement has not manifested chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

As of February 1, 2010, the criteria for a disability rating in excess of 30 percent for the Veteran's partial left knee replacement residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's disability is currently rated at 30 percent disabling under DC 5003-5055.  

38 C.F.R. §§ 4.40 , 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  Under 38 C.F.R. § 4.40  consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.45  consideration must be given to weakened movement, excess fatigability and incoordination. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

According to the rating schedule, pursuant to DC 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256 (for ankylosis), 5261(limitations of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  A partial left knee replacement may also warrant a rating under Code 5055 pursuant to Hudgens v. McDonald, 823 F.3d 630 (2016).  In Hudgens, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held Code 5055 may apply to partial knee replacements.  The case suggests whether or not Code 5055 applies to a partial replacement is a factual determination dependent on the specifics of an individual case.

The Veteran filed a claim for a higher disability rating for the service-connected residuals of gunshot wound of the left tibia in July 2006.  He was subsequently granted service connection for a left knee disability as secondary to his service-connected residuals of gunshot wound of the left tibia and awarded a 10 percent rating, effective July 20, 2006.  On December 2, 2008, the Veteran underwent a partial left knee replacement surgery.  Following that surgery, the service-connected left knee disability was re-characterized as a status post left knee replacement and was rated as 100 percent disabling from December 2, 2008 to January 31, 2010.  A 30 percent rating was assigned from February 1, 2010, under DC 5003-5055.

In April 2010, a VA examination found that the left knee disability had become
progressively worse since its onset with the Veteran reporting symptoms of giving way, instability, pain, weakness, incoordination, decreased speed of motion, and repeated effusions, all of which affected the motion of the joint.  The Veteran denied having any flare-ups, yet he indicated that he was limited in his abilities to stand for only 15-30 minutes, and to walk one quarter of a mile with the assistance of a cane, his gait being antalgic.  The partial left knee replacement surgery had been performed in December 2008 with prior history of trauma to the left knee.  Regarding range of motion testing of the left knee: flexion was 0-74 degrees without pain, and extension was normal with no pain.  Upon repetitive motion, there was no objective evidence of pain or additional limitation of motion.  There was no joint ankylosis.  The x-ray results revealed an impression of degenerative change of patellofemoral joint, status post surgery, and mild osteopenia.  The examiner also noted that the Veteran retired from his employment as a teacher in July 2009 due to age or duration of work; and that the left knee disability affected his activities of daily living (ADLs) such as chores (mild effects), exercise (mild effects), and sports (moderate effects).

In a November 2010 private medical record, the examiner noted that 2 years post implantation on the left knee, the knee was somewhat better, and that the Veteran did not  limp all of the time.  However, there was pain and crepitus in the medial aspect of the left knee.  The examiner noted that the Veteran had almost full extension of the left knee (within a degree or two), with flexion to 120 degrees, no effusion, normal stability, no lateral joint line pain, and excellent muscle strength and tone.  

An April 2013 VA examination cited to a February 2013 private medical record, which enumerated symptoms, including:  joint pain, stiffness, crepitation or grinding, joint swelling, and joint tenderness.  These symptoms were noted to be sharp and intermittent and gradually worsening.  Acute pain with effusion, swelling, and severe crepitus were noted as being aggravated by joint use, and the Veteran walked with a limp.  Left knee extension was 5 degrees, and flexion was measured at 115 degrees.  No instability was noted, and ambulation was without gait aid or limp.  Primary osteoarthritis of the left knee was assessed.  

At the April 2013 VA examination, the Veteran reported no flare-ups.  He reported that he experienced a severe pinching pain in the left knee when he laid down at night which lasted until he could find a comfortable position.  He indicated that when he woke up in the mornings, he could hardly walk because of left knee pain until his knee adjusted to the pressure of his weight being on it again.  He maintained that his baseline pain level was a 4/10 in severity and that it would increase to an 8-9/10 in severity when he stood up straight.  The Veteran also reported that his left knee pain became a 10/10 in severity if he picked up 50 pounds of weight.  He indicated that the pain subsided when he was sitting down and resting, and when he got up and walked around.  The examiner found range of motion to be flexion again at 115 degrees, with pain noted at 100 degrees, and extension at 5 degrees with no objective evidence of painful motion.  The Veteran was found to be able to perform repetitive use testing with no additional limitation in motion, but with functional loss of less movement than normal and pain on movement.  The Veteran's left knee had normal strength and stability.  No impact on the Veteran's ability to work was noted.

In a December 2015 VA examination, the examiner noted that the Veteran had reported that his left knee hurt all the time and the pain radiated to his left ankle.  He could tolerate only 30 minutes driving or sitting in a chair, or 1 hour of walking as all 3 activities caused significant pain.  He stated that when lying in bed at night, the pain ached up to the femur.  He indicated that he only got about 3 hours of sleep a night and then tossed and turned and dozed until morning.  The examiner also noted that the Veteran had reported flare-ups of severe pain lasting 1 to 3 days when the weather changed and lasting for 1 week when lifting more than 15 pounds.  Range of motion testing showed flexion was 20-90 degrees, and extension was 90-20 degrees, and the decreased range of motion causes difficulty in climbing stairs.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the medial aspect of the knee, as well as objective evidence of crepitus.  Upon repetitive motion, there was no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups because he would need to see the Veteran after repeated use to know how much it affected him.  Muscle strength was normal, and there was no joint instability found on testing.  The examiner also noted the occasional use of a cane for left knee pain and the regular use of orthotics in the left shoe for the left knee.  The examiner found that the Veteran had a scar from the knee replacement surgery, but it was not painful or unstable, have a total area equal to or greater than 39 square centimeters (cm) (6 square inches), or located on the head, face, or neck.  It was located on the medial aspect of the left knee and measured 9 cm by 0.3 cm.  The examiner diagnosed the Veteran with patellar tendinitis.  He found that it impacted the Veteran's ability to perform any type of occupational task, as he could not lift more than 15 pounds without having severe pain that lasted for a week and could not sit for more than 30 minutes.  The examiner had also made a finding of ankylosis on the left side in flexion between 10-20 degrees.

In a February 2016 VA addendum opinion of the left knee and lower leg, the examiner reviewed the December 2015 and April 2013 VA examinations, private medical records, including physical therapy notes, and opined that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic left knee ankylosis or its residuals.  There was no left knee ankylosis.  She explained that the private orthopedic notes, multiple physical therapy notes, and the prior April 2013 VA examination showed no objective evidence of left knee ankylosis.  As the December 2015 examiner was not available to complete this addendum, the February 2016 examiner could quite thoroughly conclude there was no left knee ankylosis on the Veteran's examination.  She explained that it had been checked off erroneously.  The Veteran's left knee flexion of 20 to 90 degrees with limited full extension to 20 degrees did not equate to knee joint ankylosis.

Additionally the Board acknowledges the lay statements of the Veteran describing the symptoms and effects of his left knee condition (November 2011, March 2013, January 2014 and November 2014) and the March 2013 lay statement of his spouse describing the symptoms and effects of the Veteran's left knee condition.  The Veteran is competent to report experiencing an in-service injury and resultant symptoms of diminished functionality and pain as they are conditions with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362   (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's spouse is also competent to state that she observed the Veteran having pain and symptoms related to the left knee disability after returning from active duty.  Barr v. Nicholson, 21 Vet. App. 303 (2007).



As of February 1, 2010

The Board finds the Veteran's December 2008 partial left knee replacement warrants a rating under Code 5055 pursuant to Hudgens v. McDonald, 823 F.3d 630 (2016).  Given the nature and extent of the December 2008 surgery, including the implantation of prosthesis, the Board finds a rating under Code 5055 appropriate in this instance.

Under DC 5055, the Veteran's condition may be considered by analogy under Diagnostic Codes 5256, 5261, or 5262.  The evidence of record shows no ankylosis.  Therefore, a rating in excess of 30 percent under DC 5256 is not warranted.  Likewise, disability ratings under DCs 5260, 5261, and 5262 are not warranted as there are no applicable limitations of flexion, extension, or impairment of the tibia and fibula, respectively.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 74 degrees, at worst.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's flexion far exceeds the level required for a compensable evaluation.  Therefore, an increased rating is not available under Diagnostic Code 5260.  Regarding extension, the Board notes that the Veteran had extension limited to 20 degrees, at worst, at his December 2015 VA examination.  Under DC 5261, extension limited to 20 degrees warrants no higher than a 30 percent rating.  Therefore, an increased rating is not available under Diagnostic Code 5261.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.

Because a rating in excess of 30 percent is not available under Diagnostic Codes 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in November 2010, February 2013, April 2013, and December 2015.  The Board puts significant probative weight in the objective testing for lateral instability, and finds it outweighs any lay statements suggesting any type of knee instability that the Veteran and his wife may have made.  Finally, the Board notes that the Veteran post-operative left knee scar was not painful or unstable, did not have a total area equal to or greater than 39 square cm, and was not located on the head, face, or neck.  Therefore, a separate compensable rating is not warranted for the scar under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).    

A 60 percent rating under Code 5055 requires chronic residuals consisting of severe painful motion or weakness.  The Board acknowledges the Veteran's chronic residual of pain and painful motion, and use of the assistive device of a cane to ambulate with a limp.  These are contemplated within the 30 percent disability rating.  Though the medical evidence shows pain throughout the appeal period, there are only two reports of "acute pain" in a February 2013 private medical record, and "severe pain" in a December 2015 VA examination.  The Veteran reported instability and giving way in the left knee only once during an April 2010 VA examination.  However, the medical evidence of record consistently show normal stability or no instability.  Further, the Veteran has not reported that the left knee disability had caused him to fall.  The evidence of record does not show a report of falling.  The Board finds that these symptoms, and lack of symptoms, are not indicative of severe painful motion or weakness.  Such symptoms do not suggest "severe" pain and weakness, so as to warrant a 60 percent rating under Code 5055.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's left knee disability from February 1, 2010.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial evaluation in excess of 30 percent for a partial left knee arthroplasty with history of degenerative arthritis, associated with residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, as of February 1, 2010, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


